Exhibit 10.1

AMENDMENT

This Amendment (the “Amendment”) dated as of October 20, 2009 (the “Effective
Date”) is by and among Victor F. Gerber (“Gerber”), Atlas Merchant Services,
Inc., a Georgia corporation (“Atlas, Inc.”), Atlas Merchant Services, LLC, a
Nevada limited liability company (the “Company”) and FNDS3000 Corp, a Delaware
corporation (“Seller”). Seller, Gerber, Company and Atlas, Inc. are sometimes
referred to herein singly as, a “Party,” and collectively as, the “Parties.”

WHEREAS, the Parties are parties to a certain Settlement/Membership Interest
Purchase Agreement dated as of May 14, 2009 (the “Agreement”); and

WHEREAS, the parties desire to amend the Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein and for
ten dollars ($10.00) and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1. Price Indemnity. The Parties agree that Section 6.5 of the Agreement
is hereby deleted in its entirety and the following is substituted in its stead:

6.5 Price Indemnity. Seller agrees that, in the event that, as of December 15,
2009 (the “Measurement Date”), the Value of Seller’s Common Stock (as defined
below) is less than $0.43 per share, Seller shall promptly deliver to Gerber an
amount equal to the Shortfall (as defined below). The Shortfall shall mean the
excess of $0.43 over the Value of Seller’s Common Stock multiplied by 883,721,
and the Value of Seller’s Common Stock shall be the average publicly traded
price (on the over the counter bulletin board (OTC)) for the ten business days
ending December 15, 2009. Notwithstanding the foregoing or anything in this
Agreement to the contrary, in the event that, during the period from
November 16, 2009 through and including December 15, 2009, Viceroy Capital
Group, Inc., directly or indirectly, sells or transfers any shares of the
Seller’s common stock, Seller shall have no obligations under this Section 6.5
and this Section 6.5 shall be null and void and of no force or effect.

Section 2 Miscellaneous. Except as modified hereby, the Agreement shall remain
in full force and effect. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such separate
counterparts shall together constitute but one and the same instrument. A
facsimile or electronic transmission of an executed counterpart hereof shall
have the same force and effect as the original thereof. In the event that any
provision of this Agreement is held by a court of competent jurisdiction to be
unenforceable for any reason whatsoever, the Parties agree that the
unenforceable provision shall be re-written in such manner as to effectuate the
intent of the Parties as expressed herein as closely as possible.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Amendment as
of the day and year first above written.

 

ATLAS MERCHANT SERVICES, INC. By  

    /s/ Victor F. Gerber

Name:   Victor F. Gerber Title:   CEO         /s/ Victor F. Gerber VICTOR F.
GERBER FNDS3000 CORP BY  

    /s/ John Watson

  Name:   John Watson   Title:   Executive Vice President ATLAS MERCHANT
SERVICES, LLC BY  

    /s/ Victor F. Gerber

  Name:   Victor F. Gerber   Title:   Member